ThR Court now delivered the following opinion : — r In this case, it has been attempted to Sustain the entries of the appellant, on the ground that William Hays’s settlement and pre-emption, which they call to adjoin, had been surveyed (about fifteen days) before the entries were made. His entries do not call for the surveys made on the settlement and pre-emption ; and if they did, the surveys having been so recently made, and not being proved to possess any kind of notoriety, the cases of Key vs. Matson, and Moore vs. Whitledge,* in this court, are in point against the appellant.
The court are of opinion, that a construction might reasonably have been given to the appellant’s entries, which would have saved a considerable part of the land i.n contest, if Hays’s settlement and pre-emption and Lut-trell’s settlement,had been properly established by proof; but there seems to the court to be a total defect of proof, both as to the identity and notoriety of the material objects of description and location, called for in those entries. Upon the whole, it is considered by this court, that there is no error in the decree of the court below, and that the same be affirmed, with costs, &c.

 See thefe cafes anti yp, 89, and the, cafes there cited.